EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Hamilton on 9 December 2021.

The application has been amended as follows: 

In the claims:

3.  (Canceled)
4.  (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 2, 5 and 9-20 are allowable since when reading the claims in light of the
specification, as per MPEP §2111.01, none of the references of record alone or in combination
discloses or suggests the combination limitations specified in the independent claims.



Wendt (US Patent Publication 2013/0159754 A1), teaches powering electrical consumer devices using PSE equipment and a PoE controller to determine the power to deliver to devices on various port controllers.

Frezza, et al. (US Patent Publication 2019/0081805 A1), teaches a system that includes a plurality of POE controllers that delivers power and data to a plurality of non-light-emitting devices.

However, none of the cited references teach “wherein each controller is coupled to the router and at least one of the non-light-emitting variable transmission devices; and a logic element configured to: determine power requirements for the controllers coupled to the router; and allocate power to the controllers corresponding to the power requirements; and wherein each of the controllers and the router has a maximum power rating, and a sum of the maximum power ratings of the controllers is greater than the maximum power rating of the router” as is now included within the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        9 December 2021